(Por la corte,, a propuesta del
Juez Presidente Señor del Toro.)
Pon cuanto, la parte apelada solicitó la desestimación del recurso establecido en este caso por no haberse presentado en tiempo el alegato y por frívolo;
Pos. cuanto., examinados los autos resulta que si bien el alegato no fué presentado dentro de la última prórroga con-cedida, el día del vencimiento de dicha prórroga la parte apelante solicitó una nueva y cuando se llamó para la vista de la moción de desestimación ya estaba archivado el ale-gato, y
Pon cuanto, basta un ligero estudio del alegato de los apelantes para convencerse de que los errores en que basan su apelación no son enteramente frívolos,
Por tanto, se declara sin lugar la moción.